Citation Nr: 0211044	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-29 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from October 1956 to 
October 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which granted service connection for tinnitus and for 
bilateral hearing loss.  The veteran contested the initial 
ratings of 10 percent and zero percent, respectively.

The Board notes that, by May 2001 decision, the RO increased 
the veteran's evaluation for hearing loss to 30 percent 
disabling.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by average pure 
tone thresholds at 1,000, 2000, 3000, and 4000 Hertz of 71 
decibels in the right ear and 55 decibels in the left ear, 
and by speech recognition ability of 60 percent correct, 
bilaterally.

2.  His service-connected tinnitus is manifested by no more 
than constant bilateral ringing.

3.  Neither the current regulations nor those in effect prior 
to June 10, 1999, relative to both bilateral hearing loss and 
tinnitus, are more favorable to the veteran.

4.  The veteran's service-connected bilateral hearing loss 
and tinnitus do not present exceptional or unusual disability 
pictures rendering impracticable the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral hearing loss have not been met.  38 U.S.C. 
§§ 1155, 5107 (2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Codes 6100-6110 (1998), 6100 (2001).  

2.  The criteria for an evaluation of 30 percent for 
bilateral hearing loss were not met until March 22, 2001.  38 
U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Codes 6100-6110 (1998), 6100 (2001).

3.  The criteria for a rating in excess of 10 percent for 
tinnitus are not met.  38 U.S.C. §§ 1155, 5107 (2002); 38 
C.F.R. §§ 3.321(b), 4.2, 4.7, 4.87a, Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Thus, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

I.  Factual Background 

In March 1997, the veteran filed a claim of service 
connection for bilateral hearing loss and tinnitus.  

On June 1997 VA audiologic examination, audiometric testing, 
in decibels, was as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
       
55
65
75
59
LEFT
30
35
50
50
       
41

Speech recognition was 80 percent correct in the right ear 
and 92 percent correct on the left.  

In August 1997, the RO granted service connection for 
tinnitus and bilateral hearing loss, assigning a 10 percent 
rating for tinnitus and a zero percent rating for bilateral 
hearing loss.

On March 2001 VA audiologic examination, the veteran reported 
bilateral constant tinnitus.  Audiometric test results, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
       
70
80
85
71
LEFT
50
60
60
50
       
55

Speech recognition was 60 percent correct in the right ear 
and on the left.  The examiner diagnosed bilateral, constant 
tinnitus and bilateral moderate to severe sensorineural 
hearing loss.  According to the examiner, almost all of the 
veteran's hearing loss occurred progressively after service.  

In May 2001, the RO increased the veteran's rating for 
bilateral hearing loss to 30 percent, effective March 22, 
2001, the date of the above audiologic examination.

II.  Law and Regulations 

Disability evaluation are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (essentially normal acuity) 
through Level XI (profound deafness).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85, 4.86, 4.87, Codes 6100 through 6110 (1998); 
38 C.F.R. § 4.87, Code 6100 (2001).  The assignment of 
disability ratings in hearing loss cases is derived by a 
mechanical application of the Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The ratings derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.85.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  Where the 
evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App.49 (1990).  

III.  Analysis

HEARING LOSS 

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25,206 (May 11, 1999).  As 
the veteran's claim was filed in March 1997, before the 
regulatory change occurred, he is entitled to the application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered, and as the veteran does not 
manifest an exceptional pattern of hearing impairment, see 
38 C.F.R. § 4.86, there were no changes that would require 
rating this veteran's hearing loss in a manner different from 
that previously used.  Thus, the Board finds that there is no 
prejudice to the veteran with regard to the current 
determination.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that on June 1997 VA examination report, the 
veteran's hearing loss was manifested by pure tone average 
thresholds at 1,000, 2000, 3000, and 4000 Hertz of 59 
decibels in the right ear and 41 decibels in the left ear, 
and by a speech recognition ability of 80 percent correct in 
the right ear and 92 percent correct in the left.  Such 
findings represent Level IV hearing loss in the right ear and 
Level I left ear hearing loss under both the old and new 
criteria and warrants assignment of no more than a zero 
percent evaluation.  See 38 C.F.R. § 4.87 (1998, 2001).  

Pursuant to the March 2001 VA examination report, the 
veteran's hearing loss is now manifested by pure tone average 
thresholds at 1,000, 2000, 3000, and 4000 Hertz of 71 
decibels in the right ear and 55 decibels on the left, and by 
a speech recognition ability of 60 percent correct, 
bilaterally.  Such findings represent Level VII right ear 
hearing loss and Level VI hearing loss in the left ear under 
both the old and new criteria and warrants assignment of no 
more than a 30 percent rating.  Id. 

As the comparison of the audiometric findings with the 
schedular criteria is purely a mechanical function over which 
there can be no dispute, and because the veteran's hearing 
loss simply cannot be given a rating greater than 30 percent 
based on the existing medical findings, there is no reason to 
return this issue to the RO for readjudication.  See 
38 C.F.R. §§ 4.85, 4.86 (1998, 2001).  Rather, the 
preponderance of the evidence in this case is against 
assignment of a rating in excess of 30 percent for bilateral 
hearing loss.  38 U.S.C. § 5107; Gilbert, supra.  

The Board notes that the veteran is not entitlement to an 
evaluation of 30 percent at any time prior to March 22, 2001, 
the date of VA examination that indicated hearing loss at the 
30 percent level.  The evidence of record does not suggest 
the presence of such level of hearing loss at any time prior 
to the March 2001 VA audiologic examination.  See Fenderson, 
supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of bilateral 
hearing loss not contemplated in the currently assigned 30 
percent rating permitted under the Schedule.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected bilateral hearing loss is warranted.  38 
C.F.R. 3.321(b)(1) (2001).  However, there is no evidence to 
show marked interference with employment or frequent periods 
of hospitalization due to his service-connected disability.  
Thus, an extraschedular rating is unwarranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  



TINNITUS

The veteran's tinnitus was originally granted by the RO under 
38 C.F.R. § 4.87, Code 6260, as in effect through June 9, 
1999.  Under such criteria, tinnitus was rated 10 percent 
disabling if persistent as a symptom of head injury, 
concussion, or acoustic trauma.  This was the maximum rating 
available under law.  

Since the veteran filed his claim, the regulations pertaining 
to the rating of tinnitus under Code 6260 were revised, 
effective on June 10, 1999.  64 Fed. Reg. 25,202-210 (May 11, 
1999) (codified at 38 C.F.R. § 4.87, Code 6260).  Under the 
revised criteria, a maximum 10 percent rating is warranted 
for recurrent tinnitus, regardless of its cause.  38 C.F.R. § 
4.87, Code 6260 (2001).  

It is clear from the foregoing that the veteran is in receipt 
of the maximum rating available for tinnitus under both the 
old and the new criteria.  See 38 C.F.R. § 4.87 Code 6260 
(1998, 2001); Karnas, supra.  No higher rating for tinnitus 
is available under the Schedule.  

This is a case where the preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for tinnitus; thus, the veteran's claim for increased 
rating is denied.  38 U.S.C. § 5107; Ortiz, supra; Alemany, 
supra.  

The Board notes that although the veteran is entitled to the 
benefit of a "staged" rating, such discussion is moot as he 
is entitled to no more than a 10 percent rating for tinnitus 
at any time during the pendency of his appeal.  Fenderson, 
supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of tinnitus not 
contemplated in the currently assigned zero percent rating 
permitted under the Schedule.  

In reaching this decision, the Board has also considered 
whether an extraschedular rating as to his tinnitus is 
warranted, but there is no showing of marked interference 
with employment or frequent periods of hospitalization due to 
his tinnitus.  Thus, an extraschedular rating is unwarranted.  
38 C.F.R. 3.321(b)(1); Bagwell, supra.  


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 30 percent for bilateral hearing 
loss is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

